DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended for some claims as follows and all other claims remain unchanged as filed by the applicant on 04/06/2021.

Claim 1 (Currently Amended) A semiconductor device, comprising: 
a substrate comprising a first region and a second region; 
a first semiconductor element positioned in the first region of the substrate; 
a second semiconductor element positioned in the first region of the substrate;
a bridge conductive unit electrically connected to the first semiconductor element and the second semiconductor element; and 
a programmable unit positioned in the second region and electrically connected to the bridge conductive unit; 
wherein the programmable unit comprises a first programmable conductive layer, a programmable insulating layer, and a second programmable conductive layer, the first programmable conductive layer is electrically connected to the bridge conductive unit, the programmable insulating [[.]],
wherein the bridge conductive unit is interposed between the first and second semiconductor elements.

Authorization for this examiner’s amendment was given in a telephone interview with Bob Gnuse on 05/14/2021.


Allowable Subject Matter
Claims 1 and 3-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art made of record does not disclose or suggest either alone or in combination “…..wherein the bridge conductive unit is interposed between the first and second semiconductor elements….” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
Referring to previous office action, Lim Fig. 4A fails to disclose, the bridge conductive unit (53) is interposed between the first and second semiconductor elements.
Claims 3-9 are allowed being dependent on claim 1.


The closest prior art of record is Lim et al. (US 2006/0163571 A1). None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI: 8AM-5PM (Arizona Time Zone).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                              
/K.A.R/Examiner, Art Unit 2813                                                                                                                                                                                                                                                                                                                                                                                                      /KHAJA AHMAD/Primary Examiner, Art Unit 2813